Morrissey, C. J.
This is a suit in equity to cancel a contract by -which plaintiffs, their brother and sisters conveyed a life estate to their father, Will Forrest Johnson, in a farm in Clay county. There was a decree in favor'of defendants, and plaintiffs have appealed.
The land was owned by plaintiffs, their brother, Howard W. Johnson, and their sisters, Alida Mae Johnson and Agnes Johnson subject to a life estate held by defendant Will Forrest Johnson in an undivided half interest in 80 acres referred to as school land.
Plaintiffs’ mother, through whom the land ivas inherited, was dead. The father had married a second time and was living on the property with his second wife. There had been considerable litigation between the father and his first wife’s parents; but, after this litigation was settled, the children and the father met at the county seat and this contract was made. It provided that, the father should have the-use of the land during his lifetime, and, in consideration therefor, he should make, certain payments that were still due on the school -land; he should build a bam on the premises,-pay all taxes, maintain the improvements in good repair, and agreed, “as a part. of the consideration for this contract, that he will *644devise or otherwise convey to those of the first parties, who are his children, or to their heirs, all of the property of which he may die seised, subject to the marital rights of his wife, and subject also to his privilege of devising or otherwise conveying to his wife á life estate in his, property, both real and personal, of which he may die seised, it being understood that the above described real estate reverts to those of the first parties who are the children of the second party, immediately upon his death, to said children and their heirs.”
Plaintiffs contend that they were induced to execute the agreement because of duress, undue influence, and misrepresentation on the part of the father, and that they should be relieved from the contract because the father and his counsel, who prepared the contract, exercised such dominion over them'that they did not freely and voluntarily enter into the agreement. When the contract was made, plaintiffs were 25 and 23 years of age, respectively. We may assume that plaintiffs were governed to. some extent by the natural, desire of the child to be generous to its parents, but there is no proof of undue influence, and their brothers and sisters deny the existence of such influence, and affirm their part of the contract. The contract, in its present form, was not drawn until about the time of .its execution, but the parties had been considering some such, contract for several months. The plaintiffs were married, and their wives were interested parties; it was their duty to consult their wives, and we may assume they did so, because the wives joined in making the contract.
Nor is the contract unilateral. In addition to the permanent improvements defendant agreed to place on the premises, and the payment of the taxes, interest, and charges against the property, which he bound himself to pay, he also bound himself as part of the consideration to devise to' these children all of the property of which he might die seised, subject only to such interest therein as his wife might take under the statute, and his right to *645leave her a life estate only in the property. This provision of the contract may he advantageous to the- children, and it is entirely probable that it was one of the considerations which induced plaintiffs and their wives to join in making the contract.
The district court properly found: “The plaintiffs have failed to establish that this contract was obtained either through fraudulent representations or undue influence. ’ ’
The judgment is
Affirmed.
Letton and Hamer, JJ., not sitting.